Exhibit 10.1

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated December 17, 2013 (the “Agreement”),
is entered into by and among Walter Investment Management Corp., a Maryland
corporation (the “Company”), the guarantors listed in Schedule 1 hereto (the
“Guarantors”) and Barclays Capital Inc. (the “Representative”), on behalf of
itself and in its capacity as representative of the several initial purchasers
listed in Schedule 2 hereto (the “Initial Purchasers”).

The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated December 12, 2013 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $575,000,000
aggregate principal amount of the Company’s 7.875% Senior Notes due 2021 (the
“Notes”), which will be guaranteed on an unsecured senior basis by each of the
Guarantors (the “Subsidiary Guarantees” and, together with the Notes, the
“Securities”). As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Subsidiary Guarantee under the Indenture after the date of this Agreement.

“Additional Interest” shall mean, in the event the Exchange Offer is not
consummated or the Shelf Registration Statement is not effective, the increase
in the interest rate on the Notes pursuant to Section 2(d).

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banking institutions are not required to be open in the State
of New York.

“Company” shall have the meaning set forth in the preamble and shall also
include any successor entities.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a) hereof.

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

“Exchange Offer Completion Date” shall have the meaning set forth in
Section 2(a)(iii) hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on an appropriate registration form and all amendments
and supplements to such registration statement, in each case including the
Prospectus contained therein or deemed a part thereof, all exhibits thereto and
any document incorporated by reference therein.

“Exchange Notes” shall mean notes issued by the Company under the Indenture and
guaranteed by the Guarantors containing terms identical to the Notes (except
that the Exchange Notes will not contain terms with respect to restrictions on
transfer or any increase in annual interest rate in connection with a failure to
comply with this Agreement) and to be offered to Holders of Notes in exchange
for Notes pursuant to the Exchange Offer.

“Exchange Securities” shall mean the Exchange Notes and the Exchange Guarantees.

“Exchange Subsidiary Guarantees” shall mean the guarantees of the Exchange Notes
by the Guarantors under the Indenture.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405 under the Securities Act prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.

“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors and any Additional Guarantors.

“Holder” shall mean each Initial Purchaser, for so long as it owns any
Registrable Securities, and each of the Initial Purchasers’ successors, assigns
and direct and indirect transferees who becomes an owner of Registrable
Securities under the Indenture; provided that for purposes of Sections 4 and 5
of this Agreement, the term “Holders” shall include Participating
Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

2



--------------------------------------------------------------------------------

“Indenture” shall mean the indenture relating to the Securities, dated as of
December 17, 2013, among the Company, the Guarantors and Wells Fargo Bank,
National Association, as trustee, the same may be amended from time to time in
accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Notes” shall have the meaning set forth in the preamble.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

“Permitted Free Writing Prospectus” shall have the meaning set forth in
Section 6(k) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that such
Securities shall cease to be Registrable Securities (i) when such Securities
cease to be outstanding, or (ii) when a Registration Statement with respect to
such Securities has become effective under the Securities Act and such
Securities have been exchanged or disposed of pursuant to such Registration
Statement.

 

3



--------------------------------------------------------------------------------

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any Underwriters or Holders in connection with blue
sky qualification of any Exchange Securities or Registrable Securities),
(iii) all expenses of the Company and the Guarantors in preparing or assisting
in preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any Free Writing Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
reasonable fees and disbursements of the Trustee and its counsel, (vii) the
reasonable fees and disbursements of counsel for the Company and the Guarantors
and, in the case of a Shelf Registration Statement, the reasonable fees and
disbursements of one counsel for the Holders (which counsel shall initially be
Davis Polk & Wardwell LLP, subject to replacement upon action by a majority of
Holders) and (viii) the fees and disbursements of the independent public
accountants of the Company and the Guarantors, including the expenses of any
special audits or “comfort” letters required by or incident to the performance
of and compliance with this Agreement, but excluding fees and expenses of
counsel to the Underwriters (other than fees and expenses set forth in clause
(ii) above) or the Holders and transfer taxes, if any, relating to the sale or
disposition of Registrable Securities by a Holder. Notwithstanding the
foregoing, the Holders shall pay all agency fees and commissions and
underwriting discounts and commissions and the fees and disbursements of any
counsel or other advisors or experts retained by such Holders (severally or
jointly), other than fees, expenses and disbursements set forth in clause
(ii) above and the fees, expenses and disbursements of one counsel specifically
referred to above.

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Additional Interest Date” shall have the meaning set forth in
Section 2(d) hereof.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

 

4



--------------------------------------------------------------------------------

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors filed under the Securities Act providing for the
registration on a continuous or delayed basis of the Registrable Securities
pursuant to Rule 415 under the Securities Act, or any similar rule that may be
adopted by the SEC, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein or deemed a part thereof, all exhibits thereto and
any document incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Subsidiary Guarantees” shall have the meaning set forth in the preamble.

“Staff” shall mean the staff of the SEC.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

Section 2. Registration Under the Securities Act. (a) To the extent not
prohibited by any applicable law or applicable interpretations of the Staff, the
Company and the Guarantors shall use commercially reasonable efforts to (i) file
an Exchange Offer Registration Statement covering an offer by the Company to the
Holders to exchange all the Registrable Securities for Exchange Securities,
(ii) cause the Exchange Offer Registration Statement to be declared effective
under the Securities Act and (iii) consummate the Exchange Offer on or prior to
the 365th calendar day following December 17, 2013 (such date, the “Exchange
Offer Completion Date”).

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

(A) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(B) the dates of acceptance for exchange (which shall be a period of at least 20
Business Days and not more than 40 Business Days, or longer if required by
applicable law, from the date such notice is mailed) (the “Exchange Dates”);

 

5



--------------------------------------------------------------------------------

(C) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement
after the consummation of the Exchange Offer, except as otherwise specified
herein;

(D) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (1) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) and in the manner specified in the notice, or (2) effect such exchange
otherwise in compliance with the applicable procedures of the depositary for
such Registrable Security, in each case prior to the close of business on the
last Exchange Date; and

(E) that any Holder will be entitled to withdraw its election, not later than
the close of business (New York City time) on the last Exchange Date, by
(1) sending to the institution and at the address (located in the Borough of
Manhattan, The City of New York) specified in the notice, a telegram, telex,
facsimile transmission or letter setting forth the name of such Holder, the
principal amount of Registrable Securities delivered for exchange and a
statement that such Holder is withdrawing its election to have such Securities
exchanged or (2) effecting such withdrawal in compliance with the applicable
procedures of the depositary for the Registrable Securities.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor
and (iv) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

(A) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

6



--------------------------------------------------------------------------------

(B) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

Interest on each Exchange Note will accrue (i) from the later of (a) the last
interest payment date on which interest was paid on the Note surrendered in
exchange therefor, or (b) if the Note is surrendered for exchange on a date in a
period that includes the record date for an interest payment to occur on or
after the date of such exchange and as to which interest will be paid, the date
of such interest payment date or (ii) if no interest has been paid on the Note
surrendered in exchange therefor, from the date of original issuance of the Note
on the date hereof.

The Company and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

(b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason completed by the
Exchange Offer Completion Date or (iii) upon receipt of a written request (a
“Shelf Request”) from any Initial Purchaser representing that it holds
Registrable Securities that are or were ineligible to be exchanged in the
Exchange Offer, the Company and the Guarantors shall use their commercially
reasonable efforts to cause to be filed as soon as practicable after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Securities by the
Holders thereof and to cause such Shelf Registration Statement to become
effective; provided that no such Shelf Registration Statement shall be required
to the extent the Registrable Securities have been sold pursuant to Rule 144 of
the Securities Act or have become freely tradable by Persons other than
“affiliates” (as defined in Rule 144 of the Securities Act) of the Company
pursuant to Rule 144 of the Securities Act, in each case, under circumstances in
which any legend borne by the Securities relating to restrictions on
transferability thereof is removed, the Securities do not bear a restricted
CUSIP number and such Securities are eligible to be sold pursuant to Rule 144 of
the Securities Act, or any successor provision, of the Securities Act; provided
further that no Holder will be entitled to have any Registrable Securities
included in any Shelf Registration Statement, or entitled to use the Prospectus
forming a part of such Shelf Registration Statement, until such Holder shall
have delivered a completed and signed Notice and Questionnaire and provided such
other information regarding such Holder to the Company as is contemplated by
Section 3(b) hereof.

 

7



--------------------------------------------------------------------------------

In the event that the Company and the Guarantors are requested to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their commercially reasonable efforts to
file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 2(a) above with respect to all Registrable Securities and a
Shelf Registration Statement (which may be a combined Registration Statement
with the Exchange Offer Registration Statement) with respect to offers and sales
of Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

The Company and the Guarantors agree to use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
(i) the first anniversary date of the Shelf Registration Statement or (ii) such
time as all of the Securities cease to be outstanding or have either been
(A) sold or otherwise transferred pursuant to an effective registration
statement or (B) sold pursuant to Rule 144 under the Securities Act or have
become freely tradable by Persons other than “affiliates” (as defined in Rule
144 of the Securities Act) of the Company pursuant to Rule 144 of the Securities
Act, in each case, under circumstances in which any legend borne by the
Securities relating to restrictions on transferability thereof is removed, the
Securities do not bear a restricted CUSIP number and such Securities are
eligible to be sold pursuant to Rule 144, or any successor provision, of the
Securities Act (the “Shelf Effectiveness Period”). Subject to the Company’s and
the Guarantors’ right to temporarily suspend a Registration Statement pursuant
to Section 3(d) below, the Company and the Guarantors further agree to
supplement or amend the Shelf Registration Statement, the related Prospectus and
any Free Writing Prospectus if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Holder of Registrable
Securities with respect to information relating to such Holder, and to use their
commercially reasonable efforts to cause any such amendment to become effective,
if required, and such Shelf Registration Statement, Prospectus or Free Writing
Prospectus, as the case may be, to become usable as soon as thereafter
practicable. The Company and the Guarantors agree to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC.

(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

 

8



--------------------------------------------------------------------------------

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or 2(b)(ii)
hereof, has not become effective on or prior to the Exchange Offer Completion
Date, the interest rate on the Registrable Securities will be increased by
(i) 0.25% per annum for the first 90-day period immediately following the
Exchange Offer Completion Date and (ii) an additional 0.25% per annum with
respect to each subsequent 90 day period thereafter, in each case until the
Exchange Offer is completed or the Shelf Registration Statement, if required
hereby, becomes effective or, in the case of a Shelf Registration, the
Securities become freely tradable under the Securities Act, up to a maximum
increase of 0.50% per annum. In the event that the Company receives a Shelf
Request pursuant to Section 2(b)(iii), and the Shelf Registration Statement
required to be filed thereby has not become effective by the later of (A) the
Exchange Offer Completion Date and (B) 90 days after delivery of such Shelf
Request (such later date, the “Shelf Additional Interest Date”), then the
interest rate on such Registrable Securities will be increased by (i) 0.25% per
annum for the first 90 day period payable commencing one day after the Shelf
Additional Interest Date and (ii) an additional 0.25% per annum with respect to
each subsequent 90 day period thereafter, in each case until the Shelf
Registration Statement becomes effective, or is no longer required, up to a
maximum increase of 0.50% per annum.

If the Shelf Registration Statement, if required hereby, has become effective
and thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable, in each case whether or not permitted by this Agreement, at
any time during the Shelf Effectiveness Period, and such failure to remain
effective or usable exists for more than 90 days (whether or not consecutive) in
any 12-month period (the last day of such period, the “Trigger Date”), then the
interest rate on the Registrable Securities will be increased by (i) 0.25% per
annum for the first 90 day period commencing one day after the Trigger Date and
(ii) an additional 0.25% per annum with respect to each subsequent 90 day period
thereafter, in each case until the Shelf Registration Statement has again become
effective or the Prospectus again becomes usable, up to a maximum increase of
0.50% per annum.

Any amounts of Additional Interest due will be payable in cash in accordance
with the terms of the Indenture in the same manner and on the same original
interest payment dates as interest on the Notes is payable.

Section 3. Registration Procedures. (a) In connection with their obligations
pursuant to Section 2(a) and Section 2(b) hereof, the Company and the Guarantors
shall, within the time periods specified in Section 2:

(i) use their commercially reasonable efforts to prepare and file with the SEC a
Registration Statement on the appropriate form under the Securities Act, which
form (x) shall be selected by the Company and the Guarantors, (y) shall, in the
case of a Shelf Registration, be available for the sale of the Registrable
Securities by the Holders thereof and (z) shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith; and use
commercially reasonable efforts to cause such Registration Statement to become
effective and remain effective for the applicable period in accordance with
Section 2 hereof;

 

9



--------------------------------------------------------------------------------

(ii) use their commercially reasonable efforts to prepare and file with the SEC
such amendments and post-effective amendments to each Registration Statement as
may be necessary to keep such Registration Statement effective for the
applicable period in accordance with Section 2 hereof and cause each Prospectus
to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the Securities Act;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

(iv) in the case of a Shelf Registration, use commercially reasonable efforts to
furnish to each Participating Holder, to counsel for the Initial Purchasers, to
counsel for such Participating Holders and to each Underwriter of an
Underwritten Offering of Registrable Securities, if any, without charge, as many
copies of each Prospectus, preliminary prospectus or Free Writing Prospectus,
and any amendment or supplement thereto, as such Participating Holder, counsel
or Underwriters may reasonably request in order to facilitate the sale or other
disposition of the Registrable Securities thereunder; and, subject to
Section 3(c) below, the Company and the Guarantors consent to the use of such
Prospectus, preliminary prospectus or Free Writing Prospectus and any amendment
or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

(v) use their commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC; cooperate
with such Participating Holders in connection with any filings required to be
made with FINRA; and do any and all other acts and things that may be reasonably
necessary to enable each Participating Holder to complete the disposition in
each such jurisdiction of the Registrable Securities owned by such Participating
Holder; provided that neither the Company nor any Guarantor shall be required to
(A) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (B) file any general consent to service of process in any such
jurisdiction or (C) subject itself to taxation in any such jurisdiction if it is
not so subject;

 

10



--------------------------------------------------------------------------------

(vi) in the case of a Shelf Registration, notify each Participating Holder and
counsel for such Participating Holders promptly (A) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or when any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (B) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (C) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (D) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (E) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or Free Writing Prospectus in order to
make the statements therein not misleading and (F) of any determination by the
Company or any Guarantor that a post-effective amendment to a Registration
Statement or any amendment or supplement to the Prospectus or any Free Writing
Prospectus would be appropriate;

(vii) use their commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2), including by filing an amendment to such Shelf Registration
Statement on the proper form, at the earliest possible moment and provide
immediate notice to each Holder or Participating Holder of the withdrawal of any
such order or such resolution;

(viii) in the case of a Shelf Registration, furnish to each Participating
Holder, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested);

 

11



--------------------------------------------------------------------------------

(ix) in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Participating Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;

(x) upon the occurrence of any event contemplated by Section 3(a)(vi)(E) hereof,
use their commercially reasonable efforts to prepare and file with the SEC a
supplement or post-effective amendment to the applicable Registration Statement
or any related Prospectus or Free Writing Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered (or, to the extent permitted by law, made available) to
purchasers of the Registrable Securities, such Prospectus or Free Writing
Prospectus will cease to have the identified deficiencies and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Initial Purchasers and any Participating Broker-Dealers (in
the case of an Exchange Offer Registration Statement) to suspend use of the
Prospectus or Free Writing Prospectus as promptly as practicable after the
occurrence of such an event, and such Participating Holders, Participating
Broker-Dealers and Initial Purchasers, as applicable, hereby agree to suspend
use of the Prospectus or Free Writing Prospectus until the Company and the
Guarantors have amended or supplemented the Prospectus or Free Writing
Prospectus to correct such misstatement or omission;

(xi) in the case of a Shelf Registration, a reasonable time prior to the filing
of any Registration Statement, any Prospectus, any Free Writing Prospectus, any
amendment to a Registration Statement or amendment or supplement to a Prospectus
or Free Writing Prospectus or of any document that is to be incorporated by
reference into a Registration Statement or a Prospectus after initial filing of
a Registration Statement, provide copies of such document to the Participating
Holders and their counsel and make such of the representatives of the Company
and the Guarantors as shall be reasonably requested by the Participating Holders
or their counsel available for discussion of such document; and the Company and
the Guarantors shall not, at any time after initial filing of a Registration
Statement, use or file any Prospectus, any Free Writing Prospectus, any
amendment of or supplement to a Registration Statement or a Prospectus, or any
document that is to be incorporated by reference into a Registration Statement
or a Prospectus, of which the Participating Holders and their counsel shall not
have previously been advised and furnished a copy or to which the Participating
Holders or their counsel shall reasonably object within five Business Days after
the receipt thereof;

 

12



--------------------------------------------------------------------------------

(xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

(xiii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

(xiv) in the case of a Shelf Registration, make available for inspection by one
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority in aggregate principal
amount of Securities held by the Participating Holders and any attorneys and
accountants designated by such Underwriter, at reasonable times and in a
reasonable manner during normal business hours, all pertinent financial and
other records, pertinent documents and properties of the Company, the Guarantors
and their respective subsidiaries, and cause the respective officers, directors
and employees of the Company and the Guarantors to supply all information
reasonably requested by any such Inspector, Underwriter, attorney or accountant
in connection with a Shelf Registration Statement; provided that the foregoing
inspection and information gathering shall be coordinated on behalf of the
Participating Holders by the Inspector and on behalf of the other parties, by
one counsel designated by and on behalf of the Participating Holders by a
majority of Participating Holders; provided, further, that if any such
information is identified by the Company or any Guarantor as being confidential
or proprietary, each Person receiving such information shall take such actions
necessary to protect the confidentiality of such information unless such
disclosure is made in connection with a court proceeding or required by law, or
such information becomes available to the general public or through a third
party without an accompanying obligation of confidentiality;

(xv) in the case of a Shelf Registration, if reasonably requested by any
Participating Holder, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Participating
Holder as such Participating Holder reasonably requests to be included therein
and make all required filings of such Prospectus supplement or such
post-effective amendment as soon as reasonably practicable after the Company
have received notification of the matters to be so included in such filing; and

 

13



--------------------------------------------------------------------------------

(xvi) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested by the Holders of a majority in principal amount of the Registrable
Securities covered by the Shelf Registration Statement) in order to expedite or
facilitate the disposition of such Registrable Securities including, but not
limited to, an Underwritten Offering and in such connection, (A) to the extent
possible, make such representations and warranties to the Participating Holders
and any Underwriters of such Registrable Securities with respect to the business
of the Company, the Guarantors and their respective subsidiaries and the
Registration Statement, Prospectus, any Free Writing Prospectus and documents
incorporated by reference or deemed incorporated by reference, if any, in each
case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (B) obtain opinions of counsel to the Company and the Guarantors
(which opinions, in form, scope and substance, shall be consistent in all
material respects with the opinions delivered pursuant to the Purchase
Agreement) addressed to each Participating Holder and Underwriter of Registrable
Securities, covering the matters customarily covered in opinions requested in
underwritten offerings, (C) obtain “comfort” letters from the independent
certified public accountants of the Company and the Guarantors (and, if
necessary, any other certified public accountant of any subsidiary of the
Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each Participating
Holder (to the extent permitted by applicable professional standards) and
Underwriter of Registrable Securities, such letters to be in customary form and
consistent in all material respects with the comfort letters delivered pursuant
to the Purchase Agreement and (D) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities being sold or the Underwriters, and which are customarily
delivered in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (A) above and to evidence compliance with any customary conditions
contained in an underwriting agreement.

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing.

(c) In the case of a Shelf Registration Statement, each Participating Holder
agrees that, upon receipt of any notice from the Company and the Guarantors of
the happening of any event of the kind described in Section 3(a)(vi)(C) or
Section 3(a)(vi)(E) hereof, such Participating Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Shelf Registration
Statement until such Participating Holder’s receipt of the copies of the
supplemented or amended Prospectus or Free Writing Prospectus contemplated by
Section 3(a)(ix) hereof and, if so directed by the Company and the Guarantors,
such Participating Holder will deliver to the Company and the Guarantors all
copies in its possession, other than permanent file copies then in such
Participating Holder’s possession, of the Prospectus and any Free Writing
Prospectuses covering such Registrable Securities that are current at the time
of receipt of such notice.

 

14



--------------------------------------------------------------------------------

(d) If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions. The Company and the Guarantors
may give any such notice of such suspension that does not exceed 60 days in any
three- month period or 120 days in any 12-month period.

(e) The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each, an
“Underwriter”) that will administer the offering will be selected by the
Participating Holders of a majority in principal amount of the Registrable
Securities included in such offering and must be reasonably satisfactory to the
Company and the Guarantors.

Section 4. Participation of Broker-Dealers in Exchange Offer. The Staff has
taken the position that any broker-dealer that receives Exchange Securities for
its own account in the Exchange Offer in exchange for Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

To the extent necessary to ensure that the Prospectus contained in the Exchange
Offer Registration Statement is available for sales of Exchange Securities by
Participating Broker-Dealers, the Company and the Guarantors shall use their
commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented, amended and current as required
by and subject to the provisions of Section 3 hereof, during the period required
by the Securities Act. The Company and the Guarantors shall provide sufficient
copies of the latest version of such Prospectus to such Participating
Broker-Dealers, promptly upon request, at any time during such period.

 

15



--------------------------------------------------------------------------------

Section 5. Indemnification and Contribution. (a) The Company and each Guarantor,
jointly and severally, agree to indemnify and hold harmless each Holder, its
respective affiliates, directors and officers and each Person, if any, who
controls any Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act or is under common control with, or is controlled
by, any Holder, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
reasonably incurred by any Holder, any such director or officer or any such
controlling or affiliated Person in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement pursuant to which Exchange Securities or Registrable Securities were
registered or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or (ii) any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus, any Free Writing Prospectus or
any “issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information provided by any Holder expressly for use
therein. In connection with any Underwritten Offering permitted by Section 3,
the Company and the Guarantors, jointly and severally, will also indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in the distribution, their respective affiliates and
each Person who controls such Persons (within the meaning of the Securities Act
and the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, and the other selling Holders, the
managers or directors, as applicable, of the Company and the Guarantors, each
officer of the Company and the Guarantors who signed the Registration Statement
and each Person, if any, who controls the Company, the Guarantors, and any other
selling Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the Company
in writing by such Holder expressly for use in any Registration Statement, any
Prospectus or any Free Writing Prospectus.

 

16



--------------------------------------------------------------------------------

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others the Indemnifying Person may designate in such proceeding
and shall pay the fees and expenses of such proceeding and shall pay the
reasonable fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be reimbursed as they are incurred. Any such separate firm (x) if
designated for one or more of the Initial Purchasers or its affiliates,
directors, officers or control Persons of one or more of the Initial Purchasers
shall be designated in writing by the Representatives unless such representation
is to include Holders that are not Initial Purchasers, (y) if designated for one
or more Holders or directors, officers or control Persons of any Holder, in each
case including one or more Holders other than Initial Purchasers, shall be
designated in writing by a majority of the Holders to be represented and (z) in
all other cases shall be designated in writing by the Company. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its prior written consent, but if settled with such consent or if there is a
final non-appealable judgment for the plaintiff, the Indemnifying Person agrees
to indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
prior written consent of the Indemnified Person, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnification could have been sought hereunder
by such Indemnified Person, unless

 

17



--------------------------------------------------------------------------------

such settlement (A) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) If the indemnification provided for in paragraphs (a) or (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors or by the applicable Holders, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 5, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Securities or Exchange Securities sold or
exchanged by such Holder exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(f) The Holders’ obligations to contribute pursuant to this Section 5 are
several and not joint.

 

18



--------------------------------------------------------------------------------

(g) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(h) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

Section 6. General. (a) No Inconsistent Agreements. The Company and the
Guarantors represent, warrant and agree that (i) the rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of any other outstanding securities issued or
guaranteed by the Company or any Guarantor under any other agreement and
(ii) neither the Company nor any Guarantor has entered into, or on or after the
date of this Agreement will enter into, any agreement that is inconsistent with
the rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of a
majority of the Holders affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, or any courier guaranteeing overnight delivery (i) if to a Holder,
at the most current address given by such Holder to the Company by means of a
notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the addresses set
forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt is acknowledged, if transmitted by facsimile; and on the
next Business Day if timely delivered to an air courier guaranteeing overnight
delivery. Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture

 

19



--------------------------------------------------------------------------------

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement. If any transferee of any Holder shall
acquire Registrable Securities in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all the terms of
this Agreement, and by taking and holding such Registrable Securities such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement and such Person shall be
entitled to receive the benefits hereof. The Initial Purchasers (in their
capacity as Initial Purchaser) shall have no liability or obligation to the
Company or the Guarantors with respect to any failure by a Holder to comply
with, or any breach by any Holder of, any of the obligations of such Holder
under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Applicable Law. This Agreement, and any claim, controversy or dispute
arising under or related to this Agreement, will be governed by and construed in
accordance with the laws of the State of New York.

The Company and each Guarantor hereby submits to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby. The Company and each Guarantor irrevocably
and unconditionally waives any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in Federal and state courts in the Borough of Manhattan in
The City of New York and irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such suit or proceeding in any such
court has been brought in an inconvenient forum.

 

20



--------------------------------------------------------------------------------

(i) Waiver of Jury Trial. The Company and each Guarantor hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

(j) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement or the application thereof
in any circumstance is held by a court of competent jurisdiction to be invalid,
void or unenforceable or against public policy, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated. The
Company, the Guarantors and the Initial Purchasers shall endeavor in good faith
negotiations to replace the invalid, void or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, void or unenforceable provisions.

(k) Free Writing Prospectuses. Each Holder represents that it has not prepared
or had prepared on its behalf or used or referred to, and agrees that it will
not prepare or have prepared on its behalf or use or refer to, any Free Writing
Prospectus, and has not distributed and will not distribute any written
materials in connection with the offer or sale of the Registrable Securities
without the prior express written consent of the Company. Any such Free Writing
Prospectus consented to by the Company is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company represents and agrees that it
has treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as a Free Writing Prospectus, including in respect of timely filing
with the SEC, legends and record-keeping.

(l) Majorities. Any reference herein to a majority of Holders shall be deemed to
refer to a majority of the aggregate principal amount of the outstanding
Registrable Securities; provided that whenever the consent or approval of
Holders of a specific percentage of Registrable Securities is required
hereunder, any Registrable Securities owned by the Company or any of its
affiliates (as such term is defined in Rule 405 under the Securities Act) shall
not be counted in determining whether such consent or approval was given by the
required majority.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

WALTER INVESTMENT MANAGEMENT CORP. By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE ASSET ACQUISITION LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE CL LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE CONSUMER DISCOUNT COMPANY By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE CREDIT SOLUTIONS LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE HE/HI CORP. By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GREEN TREE HE/HI LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE INSURANCE AGENCY OF NEVADA, INC. By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE INSURANCE AGENCY INC. By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE INVESTMENT HOLDINGS II LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE INVESTMENT HOLDINGS III LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE LICENSING LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer

 

[Signature Page to Registration Rights Agreement]

 

23



--------------------------------------------------------------------------------

GREEN TREE LOAN COMPANY By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE MH CORP. By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE MH LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE SERVERTIS ACQUISITION LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE SERVERTIS GP LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE SERVICING CORP. By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer

 

[Signature Page to Registration Rights Agreement]

 

24



--------------------------------------------------------------------------------

GREEN TREE SERVICING LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer GREEN
TREE LOAN ACQUISITION II LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer LANDMARK
ASSET RECEIVABLES MANAGEMENT LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer WALTER
REVERSE ACQUISITION LLC By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Treasurer

 

[Signature Page to Registration Rights Agreement]

 

25



--------------------------------------------------------------------------------

MORTGAGE ASSET SYSTEMS, LLC By:  

/s/ Stuart Boyd

  Name: Stuart Boyd   Title: Secretary REO MANAGEMENT SOLUTIONS, LLC By:  

/s/ Stuart Boyd

  Name: Stuart Boyd   Title: Secretary SPECIALTY SERVICING SOLUTIONS, LLC By:  

/s/ Stuart Boyd

  Name: Stuart Boyd   Title: Secretary REO LEASING SOLUTIONS, LLC By:  

/s/ Stuart Boyd

  Name: Stuart Boyd   Title: Secretary CENTRAL ASSET REVIEW, LLC By:  

/s/ Stuart Boyd

  Name: Stuart Boyd   Title: Secretary MORTGAGE CONSULTANTS OF AMERICA
CORPORATION By:  

/s/ Stuart Boyd

  Name: Stuart Boyd   Title: Secretary

 

[Signature Page to Registration Rights Agreement]

 

26



--------------------------------------------------------------------------------

WALTER INVESTMENT HOLDING COMPANY, LLC By:  

/s/ Kimberly A. Perez

  Name: Kimberly A. Perez   Title: Vice President and Treasurer WALTER
INVESTMENT PROPERTIES, LLC By:  

/s/ Kimberly A. Perez

  Name: Kimberly A. Perez   Title: Vice President and Treasurer DT HOLDINGS LLC
By:  

/s/ Kimberly A. Perez

  Name: Kimberly A. Perez   Title: Chief Financial Officer and Treasurer

 

[Signature Page to Registration Rights Agreement]

 

27



--------------------------------------------------------------------------------

REVERSE MORTGAGE SOLUTIONS, INC. By:  

/s/ Brian F. Corey

  Name: Brian F. Corey   Title: Secretary and Senior Vice President GREEN TREE
CREDIT LLC By:  

/s/ Brian F. Corey

  Name: Brian F. Corey   Title: Senior Vice President and Secretary GREEN TREE
INVESTMENT MANAGEMENT LLC By:  

/s/ Brian F. Corey

  Name: Brian F. Corey   Title: Senior Vice President, General Counsel and
Secretary

 

[Signature Page to Registration Rights Agreement]

 

28



--------------------------------------------------------------------------------

DITECH MORTGAGE CORP. By:  

/s/ Pat Hobbib

  Name: Pat Hobbib   Title: General Counsel and Secretary

 

[Signature Page to Registration Rights Agreement]

 

29



--------------------------------------------------------------------------------

BARCLAYS CAPITAL INC. By:  

/s/ Robert Chen

  Name: Robert Chen   Title: Managing Director Acting on behalf of itself and as
the Representative of the several Initial Purchasers

 

[Signature Page to Registration Rights Agreement]

 

30



--------------------------------------------------------------------------------

Schedule 1

Guarantors

 

Subsidiary    Jurisdiction

Walter Investment Properties, LLC

   Delaware

Walter Investment Holding Company, LLC

   Delaware

Green Tree Credit Solutions LLC

   Delaware

Green Tree Investment Management LLC

   Delaware

Green Tree SerVertis Acquisition LLC

   Delaware

Green Tree SerVertis GP LLC

   Delaware

Green Tree Asset Acquisition LLC

   Delaware

Landmark Asset Receivables Management LLC

   Delaware

Green Tree Loan Acquisition II LLC

   Delaware

Green Tree CL LLC

   Delaware

Green Tree HE/HI Corp.

   Delaware

Green Tree HE/HI LLC

   Delaware

Green Tree MH Corp.

   Delaware

Green Tree MH LLC

   Delaware

Green Tree Licensing LLC

   Delaware

Green Tree Servicing Corp.

   Delaware

Green Tree Servicing LLC

   Delaware

Green Tree Loan Company

   Minnesota

Green Tree Credit LLC

   New York

Green Tree Consumer Discount Company

   Pennsylvania

Green Tree Investment Holdings III LLC

   Delaware

 

Schedule 1-1



--------------------------------------------------------------------------------

Subsidiary    Jurisdiction

Green Tree Investment Holdings II LLC

   Delaware

Green Tree Insurance Agency, Inc.

   Minnesota

Green Tree Insurance Agency of Nevada, Inc.

   Nevada

Walter Reverse Acquisition LLC

   Delaware

Mortgage Asset Systems, LLC

   Delaware

REO Management Solutions, LLC

   Delaware

Specialty Servicing Solutions, LLC

   Delaware

REO Leasing Solutions, LLC

   Delaware

Central Asset Review, LLC

   Delaware

Mortgage Consultants of America Corporation

   Texas

Reverse Mortgage Solutions, Inc.

   Delaware

DT Holdings LLC

   Delaware

Ditech Mortgage Corp

   California

Schedule 1-2



--------------------------------------------------------------------------------

Schedule 2

Initial Purchasers

Barclays Capital Inc.

Morgan Stanley & Co. LLC

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Credit Suisse Securities (USA) LLC

RBS Securities Inc.

J.P. Morgan Securities LLC

Schedule 2-1